William B. Groat, J.
The petitioner, a father, seeks an order herein directing the Union Free School District No. 3, Huntington, New York, to correct all of its records so that his daughter he registered and known by her true legal name of Suzanne Kay Hermann and by no other name.
The petitioner and his first wife were divorced in 1950. The custody of the two children of that marriage was awarded to the mother. Thereafter the mother remarried one Lieberthal and moved from New York City to Halesite in Suffolk County, New York. The mother registered Suzanne in elementary school under the name of “ Suzi Lieberthal (Hermann) ”.
Suzanne is 17 years of age and in her third year of high school in Huntington. The father now brings this application to compel the school to change its records to show the child’s name to read as indicated above.
The mother has intervened in opposition to the father’s application. Suzanne herself has submitted an affidavit in connection therewith requesting that she be allowed to continue to use the name “Suzi Lieberthal”. She states that she adopted the use of the name Lieberthal in her community so as to avoid the asking of embarrassing questions regarding her parents’ divorce. When Suzanne was 12 years of age she had cards printed offering her services as a baby sitter and on which was printed the name “ Suzi Lieberthal ”. One of these cards was given to petitioner.
Suzanne stated that she is known as Suzi Lieberthal and that to compel the school authorities to change the records to her true name would be to cause her a great deal of embarrassment because she would be called upon as “ Miss Hermann ” rather than as “ Miss Lieberthal ” and that she would, perforce, have to answer a great many questions put to her by her classmates and friends. She stated that she would rather leave school than be subjected to the embarrassment which would be caused by changing her name.
*1100The court had a conference with both parents, their respective counsel, and with Suzanne herself, in which Suzanne indicated that she would like to continue to use the name Lieberthal for the reasons above set forth until she finished high school. She expects to be graduated at the end of the next school year.
After considering this matter, the court is of the opinion that the father, the petitioner herein, knew of the use by his daughter of the name Suzi Lieberthal for at least five years and did not request his daughter to change back to her legal name nor did he take any steps to compel her to do so until he brought the action herein. The court feels that the father had tacitly given his consent to the adoption by his daughter of the name Suzi Lieberthal as well as the action on the part of the mother in registering the child as “ Suzi Lieberthal, (Hermann) ” in school, and has allowed this situation to exist for five years.
The court is always interested when the subject matter of an application such as this is an infant. The court is thereby constrained to deny the motion. Submit order.